Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 18-41 are pending and under examination in this office action

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed March 24, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 - 41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,433,617. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant are directed to a method of treating a subject suffering from familial chylomicronemia syndrome, comprising: administering to the subject an effective amount of an MTP inhibitor of the following formula 
    PNG
    media_image1.png
    151
    262
    media_image1.png
    Greyscale
 (i.e. N-(2,2,2-trifluoroethyl)-9-[4-[4-[[[4'-(trifluoromethyl)[1,1'-biphenyl]-2- -yl] carbonyl] amino]-1-piperidinyl]butyl]-9H-fluorene-9-carboxamide, methanesulfonate) or a pharmaceutically acceptable salt thereof, or the piperidine N-oxide thereof, wherein said administering of the MTP inhibitor comprises at least two step-wise, increasing dose levels of the MTP inhibitor, wherein each of the dose levels is no more than 50% of the immediately following dose level. And the claims of the patent are directed to method of treating a subject suffering from hyperlipidemia or hypercholesterolemia, the method comprising orally administering to the subject an effective amount of an MTP inhibitor, wherein said administration comprises three step-wise, increasing dose levels of the MTP inhibitor, wherein each dose level is 50% of the immediately following dose level,.. 
       Both applications recite using the same compositions and/or derivatives thereof.  See current application claims 18 - 41 and patented claims 1-20.  The compositions recited in the claims are anticipatory of each other. Both set of claims recite 
       Although the claims of the instant per-se fail to teach that the subject suffers from hyperlipidemia or hypercholesterolemia, it should be noted that familial chylomicronemia syndrome is the alternative name for Familial lipoprotein lipase deficiency; Familial hyperchylomicronemia syndrome, Type I hyperlipidemia.  Therefore one of ordinary skill in the art would have been motivated to treat familial chylomicronemia with a reasonable expectation of success (see as evidenced by Hadida Ruah et al. (US 7598412).  Additionally when the specification of the patent is used as a dictionary it teaches Primary hyperlipidemias have also been classified into common hypercholesterolemia, familial combined hyperlipidemia, familial hypercholesterolemia, remnant hyperlipidemia, chylomicronemia syndrome and familial hypertriglyceridemia.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 18 - 41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9,861,622. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

The claims of the instant are directed to a method of treating a subject suffering from familial chylomicronemia syndrome, comprising: administering to the subject an effective amount of an MTP inhibitor of the following formula 
    PNG
    media_image1.png
    151
    262
    media_image1.png
    Greyscale
 (i.e. N-(2,2,2-trifluoroethyl)-9-[4-[4-[[[4'-(trifluoromethyl)[1,1'-biphenyl]-2- -yl] carbonyl] amino]-1-piperidinyl]butyl]-9H-fluorene-9-carboxamide, methanesulfonate) or a pharmaceutically acceptable salt thereof, or the piperidine N-oxide thereof, wherein said administering of the MTP inhibitor comprises at least two step-wise, increasing dose levels of the MTP inhibitor, wherein each of the dose levels is no more than 50% of the immediately following dose level. And the claims of the patent are directed to method of treating a subject suffering from hyperlipidemia or hypercholesterolemia, the method comprising orally administering to the subject an effective amount of an MTP inhibitor, wherein said administration comprises three step-wise, increasing dose levels of the MTP inhibitor, wherein each dose level is 50% of the immediately following dose level,.. 
       Both applications recite using the same compositions and/or derivatives thereof.  See current application claims 18 - 41 and patented claims 1-14.  The compositions recited in the claims are anticipatory of each other. Both set of claims recite 
       Although the claims of the instant per-se fail to teach that the subject suffers from hyperlipidemia or hypercholesterolemia, it should be noted that familial chylomicronemia syndrome  is the alternative name for Familial lipoprotein lipase deficiency; Familial hyperchylomicronemia syndrome, Type I hyperlipidemia.  Therefore one of ordinary skill in the art would have been motivated to treat familial chylomicronemia with a reasonable expectation of success (see as evidenced by Hadida Ruah et al. (US 7598412).  Additionally 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 18 - 41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9364470; 7932268 (claims 1-8). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

The claims of the instant are directed to a method of treating a subject suffering from familial chylomicronemia syndrome, comprising: administering to the subject an effective amount of an MTP inhibitor of the following formula 
    PNG
    media_image1.png
    151
    262
    media_image1.png
    Greyscale
 (i.e. N-(2,2,2-trifluoroethyl)-9-[4-[4-[[[4'-(trifluoromethyl)[1,1'-biphenyl]-2- -yl] carbonyl] amino]-1-piperidinyl]butyl]-9H-fluorene-9-carboxamide, methanesulfonate) or a pharmaceutically acceptable salt thereof, or the piperidine N-oxide thereof, wherein said administering of the MTP inhibitor comprises at least two step-wise, increasing dose levels of the MTP inhibitor, wherein each of the dose levels is no more than 50% of the immediately following dose level. And the claims of the patent are directed to method of treating a subject suffering from hyperlipidemia or hypercholesterolemia, the method comprising orally administering to the subject an effective amount of an MTP inhibitor, wherein said administration comprises three step-wise.
       
       Although the claims of the instant per-se fail to teach that the subject suffers from hyperlipidemia or hypercholesterolemia, it should be noted that familial chylomicronemia syndrome  is the alternative name for Familial lipoprotein lipase deficiency; Familial hyperchylomicronemia syndrome, Type I hyperlipidemia.  Therefore one of ordinary skill in the art would have been motivated to treat familial chylomicronemia with a reasonable expectation of success (see as evidenced by Hadida Ruah et al. (US 7598412).  Additionally when the specification of the patent is used as a dictionary it teaches Primary hyperlipidemias have also been classified into common hypercholesterolemia, familial combined hyperlipidemia, familial hypercholesterolemia, remnant hyperlipidemia, chylomicronemia syndrome and familial hypertriglyceridemia.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 18 - 41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 10,016,404; 10,555,938 (claims 1-17). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

The claims of the instant are directed to a method of treating a subject suffering from familial chylomicronemia syndrome, comprising: administering to the subject an effective amount of an MTP inhibitor of the following formula 
    PNG
    media_image1.png
    151
    262
    media_image1.png
    Greyscale
 (i.e. N-(2,2,2-trifluoroethyl)-9-[4-[4-[[[4'-(trifluoromethyl)[1,1'-biphenyl]-2- -yl] carbonyl] amino]-1-piperidinyl]butyl]-9H-fluorene-9-carboxamide, methanesulfonate) or a pharmaceutically acceptable salt thereof, or the piperidine N-oxide thereof, wherein said administering of the MTP inhibitor comprises at least two step-wise, increasing dose levels of the MTP inhibitor, wherein each of the dose levels is no more than 50% of the immediately following dose level. And the claims of the patent are directed to method of treating a subject suffering from hyperlipidemia or hypercholesterolemia, the method comprising orally administering to the 
       Both applications recite using the same compositions and/or derivatives thereof.  See current application claims 18 - 41 and patented claims 1-14.  The compositions recited in the claims are anticipatory of each other. Both set of claims recite 
       Although the claims of the instant per-se fail to teach that the subject suffers from hyperlipidemia or hypercholesterolemia, it should be noted that familial chylomicronemia syndrome  is the alternative name for Familial lipoprotein lipase deficiency; Familial hyperchylomicronemia syndrome, Type I hyperlipidemia.  Therefore one of ordinary skill in the art would have been motivated to treat familial chylomicronemia with a reasonable expectation of success (see as evidenced by Hadida Ruah et al. (US 7598412).  Additionally when the specification of the patent is used as a dictionary it teaches Primary hyperlipidemias have also been classified into common hypercholesterolemia, familial combined hyperlipidemia, familial hypercholesterolemia, remnant hyperlipidemia, chylomicronemia syndrome and familial hypertriglyceridemia.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

No claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/4/22